Title: To James Madison from Alexander McRae, 8 December 1809
From: McRae, Alexander
To: Madison, James


8. Decr. 1809.
Al: McRae returns his respects to Mr. Madison. As it will be known on Al: McRae’s arrival in Europe, that he passed thro’ Washington about this period, he cannot help thinking that letters bearing this date, will be more to his advantage, than letters in the very same words but bearing a much earlier date could be. He therefore avails himself of the permission granted by Mr. Madison, to return the letters with which he has been heretofore honored, and will be indebted for such others, as Mr. Madison may be pleased to substitute in their stead.
